  Case 19-24957        Doc 17   Filed 09/12/19 Entered 09/12/19 17:00:28            Desc Main
                                  Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS (Eastern Division)


In re the matter of:                          CASE NO. 19-24957
                                              CHAPTER 13
Edmond H. Knox
            Debtor.                           JUDGE Donald R. Cassling

                 NOTICE OF MOTION AND CERTIFICATE OF SERVICE

TO:
        Edmond H. Knox                     David M. Siegel
        7812 S. Eberhart                   790 Chaddick Drive
        Chicago, IL 60619                  Wheeling, IL 60090
        Via Regular Mail                   Via Electronic Mail

        Tom Vaughn                         Patrick S. Layng
        55 E. Monroe St. Ste. 3850         Office of the U.S. Trustee, Region 11
        Chicago, IL 60603                  219 S. Dearborn St., Room 873
        Via Electronic Mail                Chicago, IL 60604
                                           Via Electronic Mail

        On SEPTEMBER 19, 2019, at 9:30 a.m., I shall appear before the Honorable Judge
DONALD R. CASSLING in the Dirksen Federal Courthouse, Courtroom numbered 619, 219 S.
Dearborn Street, Chicago, IL 60604, or in his/her absence, before such other Bankruptcy Judge
as may be presiding in his/her place and stead, and shall then and there present the attached
Motion to Modify Stay at which time and place you may appear if you so see fit.

                                     Foursight Capital, LLC

                                     By:     /s/Amy A. Aronson
                                             Amy A. Aronson
                                             Attorneys for Foursight Capital, LLC
Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810 / Attorneys for Foursight Capital, LLC


                                CERTIFICATE OF SERVICE

        I, the undersigned attorney, certify that I served a copy of this Notice with Motion to
  Case 19-24957       Doc 17     Filed 09/12/19 Entered 09/12/19 17:00:28           Desc Main
                                   Document     Page 2 of 4


Modify the Automatic Stay attached, upon the parties listed above, by mailing same in a properly
addressed envelope, postage prepaid, from the Vernon Hills Post Office, Lakeview Parkway,
Vernon Hills, Illinois 60061, before the hour of 5:00 p.m. on the 12th day of September, 2019, or
via electronic notice as indicated above.

                                       By:   /s/Amy A. Aronson
                                             Attorneys for Foursight Capital, LLC
Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810
Attorneys for Foursight Capital, LLC
  Case 19-24957          Doc 17   Filed 09/12/19 Entered 09/12/19 17:00:28         Desc Main
                                    Document     Page 3 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS (Eastern Division)


In re the matter of:                         CASE NO. 19-24957
                                             CHAPTER 13
Edmond H. Knox
                                             JUDGE Donald R. Cassling
                Debtor.


                          MOTION TO MODIFY AUTOMATIC STAY

        Now Comes FOURSIGHT CAPITAL, LLC, a creditor herein, Amy A. Aronson, Aronson

& Walsh, P.C., its attorneys, and moves this Honorable Court for entry of an Order modifying the

restraining provisions of § 362of the Bankruptcy Code, and in support thereof respectfully

represents as follows:

        1.      That on September 4, 2019, the Debtor herein filed a petition for relief under

Chapter 13 of the Bankruptcy Code.

        2.      That FOURSIGHT CAPITAL, LLC is a creditor of the Debtor, Edmond H. Knox,

with respect to a certain 2016 Kia Optima: VIN 5XXGT4L38GG112105, and holds a security

interest pursuant to a certain Retail Installment Contract entered into by the Debtor on or about

December 6, 2016. A copy of said agreement is attached hereto and incorporated herein as Exhibit

“A”. A copy of the Certificate of Title is attached hereto and incorporated herein and marked

Exhibit “B”.

        3.      Debtor has defaulted on his obligation to FOURSIGHT CAPITAL, LLC in that

he has failed to make the payments required under the terms of the Agreement. Debtor owes

FOURSIGHT CAPITAL, LLC the sum of $21,665.73 plus accruing interest and attorneys' fees.

The Debtor has defaulted in making the payments due and the current amount due is $2,965.03,

representing default for four (4) months.
  Case 19-24957        Doc 17     Filed 09/12/19 Entered 09/12/19 17:00:28           Desc Main
                                    Document     Page 4 of 4


          4.    That the Debtor has not offered, and FOURSIGHT CAPITAL, LLC is not

receiving, adequate protection for its secured interest.

          5.    That FOURSIGHT CAPITAL, LLC will suffer irreparable injury, harm and

damage should it be delayed in foreclosing its security interest.

          6.    The property is not necessary for the effective reorganization of the Debtor.

          7.    That no cause exists to stay the execution of this order.

          WHEREFORE, FOURSIGHT CAPITAL, LLC prays that this Honorable Court enter an

Order modifying the restraining provisions of § 362 of the Bankruptcy Code to permit the said

FOURSIGHT CAPITAL, LLC or its assigns to take possession and foreclose its security interest

in the 2016 Kia Optima: VIN 5XXGT4L38GG112105; that Bankruptcy Rule 4001(a)(3) is

waived and not applicable, and for such other and further relief as this court deems just and

proper.


                                       FOURSIGHT CAPITAL, LLC



                                       By:     /s/Amy A. Aronson
                                               Amy A. Aronson
                                               One of its Attorneys
Amy A. Aronson
ARONSON & WALSH, P.C.
P.O. Box 5907
Vernon Hills, IL 60061
847.247.1810
Attorneys for Foursight Capital, LLC
